Clarke, J.:
The complaint alleges a conspiracy between the defendants and one of the plaintiff’s employees by means of which, through the payment of large sums of money by the defendants to said employee, plaintiff bought from the defendants more than it needed, paid higher prices than it ought and received inferior goods, whereby the defendants cheated plaintiff and paid bonuses or commissions to said employee, in order to get the business, of upwards of $6,000. It demands damages accruing to it from such action and such conspiracy. There is no affirmative defense set up in the answer. The moving affidavit, upon which the order for the examination of plaintiff was obtained, clearly shows that the defendants desire to disprove by plaintiff all the allegations of plaintiff which it must establish in order to make out its prima facie case. Obviously there is merely an attempt to cross-examine plaintiff on its own ease before trial. This may not be done. Siede v. Newkirk (148 App. Div. 864) is precisely in point. The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion to vacate the order for examination be granted, with ten dollars costs. Ingraham, P. J., Scott, Dowling and Hotchkiss, JJ., concurred, Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.